Citation Nr: 1010704	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, including cellulitis.

2.  Entitlement to service connection for a disability of the 
feet.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a psychiatric 
disability, including depressive disorder.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 
1965.  He also had subsequent service in the Army Reserves.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 2006, November 2007, and July 2008 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Paul, Minnesota.

In October 2009 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  A chronic left leg disability, to include cellulitis, was 
not shown in active service, and the competent medical 
evidence fails to establish a nexus or link between a left 
leg disability (including cellulitis) and the Veteran's 
active service.

2.  A disability of the feet was not shown in service, and 
the competent medical evidence fails to establish a nexus or 
link between a disability of the feet and the Veteran's 
active service.

3.  A left knee disability was not shown in service or within 
a year of discharge from service, and the competent medical 
evidence fails to establish a nexus or link between a left 
knee disability and the Veteran's active service.

4.  A lumbar spine disability was not shown in service or 
within a year of discharge from service, and the competent 
medical evidence fails to establish a nexus or link between a 
lumbar spine disability and the Veteran's active service.

5.  A cervical spine disability was not shown in service or 
within a year of discharge from service, and the competent 
medical evidence fails to establish a nexus or link between a 
cervical spine disability and the Veteran's active service.

6.  A psychiatric disability was not shown in service, and 
the competent medical evidence fails to establish a nexus or 
link between a psychiatric disability and the Veteran's 
active service.

7.  The Veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  Left leg disability, to include cellulitis, was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Disability of the feet was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

3.  A left knee disability was not incurred in, or aggravated 
by, active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

4.  A lumbar spine disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.  A cervical spine disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

6.  A psychiatric disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

7.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2005, March 2006, 
September 2007, and March 2008 the Veteran was informed of 
the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  In the March 2006 and March 2008 letters, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As VCAA notice was not completed prior to 
the initial AOJ adjudication of the claims, such notice was 
not compliant with Pelegrini.  However, as the case was 
readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, including clinical records from Ft. Dix and 
Ft. McCoy.  While a December 2006 VA record determined that 
clinical records from Ft. McCoy were unavailable, such 
records are associated with the claims file.  Service 
personnel records are associated with the claims file, as are 
private and VA records, as well as the Veteran's records from 
the Social Security Administration (SSA).  In May 2006 and 
February 2008 the Veteran underwent VA examinations that 
addressed the medical matters presented by the issues of 
entitlement to service connection for disability of the feet, 
a left knee disability, a lumbar spine disability, and a 
cervical spine disability.  In October 2008 a VA opinion was 
obtained concerning the issue of entitlement to service 
connection for left leg cellulitis.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinions are more than adequate.  The opinions 
considered the pertinent evidence of record, and included 
references to the Veteran's service treatment records.  
Supporting rationale was provided for the opinions.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues of entitlement to service connection for a left leg 
disability, disability of the feet, a left knee disability, a 
lumbar spine disability, and a cervical spine disability have 
been met.  38 C.F.R. § 3.159(c)(4).  The Board has considered 
whether the Veteran should be scheduled for a VA examination 
with a medical opinion regarding a possible relationship 
between the Veteran's psychiatric disability and his military 
service.  As the Veteran specifically indicated that he had 
no such disability on the December 1965 medical history 
portion of his December 1965 separation examination, the 
Board finds that affording the Veteran an examination for the 
purpose of obtaining an opinion concerning a possible 
relationship between psychiatric disability and his active 
military service is not appropriate in this case.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Further, the Board also notes that the evidence of record 
contains sufficient competent medical evidence to decide the 
claim for service connection for psychiatric disability.  In 
this regard, the Board notes that the file contains a letter 
from the Veteran's private physician noting that he had not 
treated the Veteran until three or more years following 
service.  As service connection has not been established for 
any disability, as discussed below, there is no basis for a 
VA examination or opinion relative to the TDIU claim.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Applicable Law

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Factual background

The Veteran asserts that he was hospitalized during basic 
training with casts on both feet and an infection in his left 
knee.  He stated that he was also hospitalized in 1966 during 
Reserves training, also for a left knee infection.  He also 
asserts that he has lumbar and cervical spine disabilities 
related to his left knee and foot problems.  At his October 
2009 Board hearing (October 2009 Board hearing transcript, 
pages 11-12) the Veteran indicated that due to his polio, his 
right leg was shorter than his left leg, and such a situation 
may have aggravated his foot and spine problems during 
service.  The Veteran's representative noted (October 2009 
Board hearing transcript, page 13) that the Veteran 
essentially blamed himself for his father's accidental death.  
The Veteran was granted a hardship discharge in December 1965 
due to the death of his father.  Records from the SSA reflect 
that the Veteran was found to be disabled beginning November 
1, 1973, due to severe musculoskeletal pain and severe 
depression.

The Veteran's March 1964 pre-induction service examination 
and June 1965 induction examination noted no orthopedic 
abnormalities.  A history of polio was noted.

A June 1965 service treatment record noted that the Veteran 
complained of left ankle pain of the prior four days 
duration.  A July 1965 service treatment record noted that 
the Veteran complained of bilateral ankle pain. The Veteran 
was treated with ACE bandages, heat, and was retuned to duty.  
Another July 1965 service treatment record again noted 
complaints of bilateral ankle pain and revealed an impression 
of recurrent ligament strain.  Bilateral gel casts were 
prescribed on July 12, 1965.

An August 1965 service treatment record noted that the 
Veteran was treated for cellulitis of the left calf.  The 
Veteran's December 1965 service separation examination report 
indicates that the Veteran's feet, lower extremities, and 
skin were clinically evaluated as normal.  The Veteran 
reported a medical history of lameness.

Service treatment records dated in December 1965 (from Ft. 
Dix) reveal that the Veteran was treated for an acute upper 
respiratory infection.

May 1966 Reserve records (from Ft. McCoy) reveal that the 
Veteran was again treated for cellulitis of the left leg.  It 
was noted that the Veteran improved with treatment (including 
antibiotics) and he was retuned to light duty.

On a May 1967 "Active Duty Report" (DD Form 220) the 
Veteran essentially indicated that he had no physical defects 
or conditions.

A February 1983 letter from the Veteran's private physician 
(P.J.W., MD) indicated that he had treated the Veteran since 
1969 for problems with chronic depressive reaction with 
anxiety and muscular-skeletal pain "without specific 
etiology being determined."

A private February 1983 record noted that the Veteran blamed 
his depression entirely on his physical symptoms.

A February 2005 private record noted lumbar and cervical 
spine degenerative disk disease.

An October 2006 private record noted a diagnosis of 
osteoarthritic deformity of the right foot.

I.  Left leg disability, including cellulitis

An August 2008 private discharge summary reveals that the 
Veteran was admitted with worsening cellulitis of his left 
foot and lateral leg that had been going on for 5-6 days 
prior.  It was noted that medications had improved the 
condition, with redness almost nearly gone.  The discharge 
diagnosis was cellulitis of the left lower leg.  Another of 
the August 2008 private records revealed an impression of 
cellulitis of the left leg in a patient with known diabetes.

An October 2008 VA examination revealed no evidence of 
cellulitis to the left lower extremity.  The examiner 
essentially stated ("There is no evidence in the c file to 
support this claim.") that the Veteran's cellulitis was not 
related to service; the examiner noted that the August 2008 
incident of cellulitis was likely related to the fact that 
the Veteran had diabetes.

The medical evidence fails to indicate that the left leg 
cellulitis during service was other than acute and 
transitory, and resolved with no residual disability.  No 
such disability was noted at his December 1965 service 
separation examination, and the incidents noted in August 
1965 and May 1966 appear to have resolved after treatment.  
It appears that subsequent to the May 1966 left leg 
cellulitis, the Veteran did not have another incident of left 
leg cellulitis until August 2008.  As such, a showing of 
continuity of symptomatology of left leg cellulitis after 
service is not shown.  38 C.F.R. § 3.303(b).  Further, while 
the Veteran is competent to report symptoms observable by 
him, his statements of continuity of symptomatology are 
deemed to be less than credible.  In contrast to his current 
assertions, in May 1967, the Veteran indicated that he had no 
physical defects or conditions.  Additionally, the August 
2008 left leg cellulitis was essentially associated (by the 
October 2008 VA examiner) with the Veteran's diabetes.  Based 
on the foregoing, and even assuming (for the sake or 
argument) that the Veteran has current, chronic left leg 
cellulitis, as left leg cellulitis has not been etiologically 
related to service by competent clinical evidence of record, 
service connection for left leg cellulitis is not warranted.

II.  Feet, left knee, lumbar spine, cervical spine

A VA physician who conducted the May 2006 and February 2008 
VA joints examination noted that the Veteran's left knee 
disability (left knee total knee replacement) was not likely 
related to service.  The examiner noted a negative service 
separation examination and indicated that the left knee 
problem could be related to the Veteran's obesity.

As for the Veteran's bilateral foot disability, the May 2006 
VA examiner noted as follows:

[The Veteran] suffers from hammertoes 
consistent with post-polio syndrome as 
well as diabetes, type 2.  The [Veteran] 
has classic signs of peripheral 
neuropathy that is symmetric and he has 
decreased sensation in the stocking-glove 
distribution, distal weakness, and 
hyporreflexia consistent with peripheral 
neuropathy.   

My medical opinion is less likely than 
not, the [Veteran's] bilateral foot 
condition onychomycosis, hallux valgus, 
hammertoes, and pain are due to injuries 
sustained while in active military 
service.  Typically, one would expect the 
flatfeet rather than the mild pes cavus.  
I do not believe that any of the 
conditions listed above have been 
exacerbated beyond the normal level, 
because of [the Veteran's] short [stint] 
in the service.

No chronic left knee disability or disability of the feet was 
noted in service or within one year thereafter, and no health 
professional, VA or private, has related the Veteran's left 
knee disability or foot disability to his period of active 
service.

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any lumbar spine or cervical spine disability.  The Veteran's 
December 1965 service separation examination report indicates 
that the Veteran's neck and spine were evaluated as normal.

As for the lumbar spine, the May 2006 VA examiner noted that 
it was not likely that the Veteran's low back condition was 
due to injuries sustained while in active military service, 
nor was it secondary to any other left knee or foot 
condition.  The examiner also stated that the Veteran's 
congenital low back conditions (ankylosing spondylitis and 
stenosis) had not been exacerbated beyond the normal level 
due to his limited time in service.

As for the cervical spine, the May 2006 VA examiner, while 
noting that the Veteran was status post anterior diskectomies 
and partial vetebrectomies, indicated that it was less likely 
than not that cervical spine conditions were related to the 
Veteran's military service.

In short, no chronic left knee disability, disability of the 
feet, or disability of the lumbar or cervical spine was noted 
in service or within one year thereafter, and no health 
professional, VA or private, has related such disabilities to 
the Veteran's period of active service.  Based on the 
foregoing, service connection for these disabilities is not 
warranted.

III.  Psychiatric disability

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any psychiatric disability.  The Veteran's December 1965 
service separation examination report indicates that the 
Veteran's psychiatric system was clinically evaluated as 
normal, and the Veteran specifically denied that he had 
depression, excessive worry, or nervous trouble of any kind 
on the corresponding Medical History Report.

As noted, no psychiatric disability was noted in the 
Veteran's service treatment records, and no health 
professional, VA or private, has related the Veteran's 
depression to his period of active service.  At the earliest, 
according to the Veteran's private physician's letter, the 
Veteran's psychiatric problems did not begin to be treated 
until 1969, with much of the evidence suggesting that it did 
not start until 1973.  Further, even the Veteran himself has 
essentially indicated that his depression was related to his 
physical conditions.  Based on the foregoing, and as no 
psychiatric disability has been etiologically related to 
service by competent clinical evidence of record, service 
connection for psychiatric disability is not warranted.

Conclusion to service connection claims

The Board notes that the claims file also contains statements 
submitted by the Veteran's wife and brother.  In a statement 
received in December 2006, the Veteran's brother stated that 
the Veteran did not have problems with his feet and knees 
prior to service.  The Veteran' brother believed that the 
Army's physical training had caused long-term problems for 
the Veteran's knees and feet.  A service comrade (L.L.) 
statement received in December 2005 noted that he had served 
with the Veteran at Ft. Knox and Ft. Leonardwood.  L.L. noted 
that the Veteran had infections in his leg and knee and had 
also been fitted with a light cast on both legs after basic 
training.  

In an April 2008 statement, the Veteran's wife noted that the 
Veteran had problems with his feet, knees, and back in 1968 
at the time of their marriage.  She noted that he had been 
treated for depression for many years.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing pain in his 
feet and spine, and having feelings of depression.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran and the authors of the lay statements are 
competent to provide testimony concerning factual matters of 
which they have first hand knowledge, as laypeople, they 
simply do not have the necessary medical training and/or 
expertise to state whether a chronic disability is currently 
present or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to the psychiatric disability on appeal, the 
Board finds that the Veteran's statements as to continuity of 
symptomatology since service are less than credible.  (See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran.)  While the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does 
not render his statements incredible, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the absence of contemporaneous medical documentation may go 
to the credibility and weight of veteran's lay testimony, but 
the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Further, not only did the 
Veteran not note the presence of any psychiatric disability 
at the time of his separation from service, he in fact 
specifically denied that he had any such disability at that 
time.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

VI.  TDIU

The Veteran is not service-connected for any disability.  As 
such, entitlement to a TDIU is not warranted.










	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left leg disability, to include 
cellulitis, is denied.

Service connection for a disability of the feet is denied.

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a psychiatric disability, to include 
depressive disorder, is denied.

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


